t c memo united_states tax_court wilton earl and dorothy m keel petitioners v commissioner of internal revenue respondent docket no filed date wilton earl keel and dorothy m keel pro_se diane d helfgott for respondent memorandum opinion tannenwald judge respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure for the taxable_year the issue for decision is whether petitioners may exclude from gross_income under sec_104 amounts received from petitioner dorothy m keel's employer upon termination of her employment on the ground that such amounts represented damages received on account of personal injury this case was submitted fully stipulated under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in beltsville maryland at the time they filed their petition background petitioner dorothy m keel mrs keel was employed by international business machines corporation ibm until her termination in in ibm terminated thousands of its employees pursuant to a corporate restructuring plan mrs keel received a lump-sum payment of dollar_figure from ibm in the lump-sum payment in connection with her termination the amount of the lump-sum payment was based on length of her service and salary on date mrs keel signed a general release and covenant not to sue the release as a condition for the sums and benefits including the lump-sum payment she received pursuant to the terms of the modified and extended individual transition unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure option program ito-ii program offered by ibm pertinent sections of the release read as follows in exchange for the sums and benefits which you will receive pursuant to the terms of the ito-ii program dorothy m keel hereinafter you agrees to release ibm from all claims demands actions or liabilities you may have against ibm of whatever kind including but not limited to those which are related to your employment with ibm or the termination of that employment you also agree that this release covers but is not limited to claims arising from the age discrimination in employment act of as amended title vii of the civil rights act of as amended and any other federal or state law dealing with discrimination in employment on the basis of sex race national origin religion disability or age you also agree that this release includes claims based on theories of contract or tort whether based on common_law or otherwise this release does not include your vested rights if any in the ibm retirement_plan which survive unaffected by this release this release does not waive any claims that you may have which arise after the date you sign this release in the event of rehire by ibm or any of its subsidiaries as a regular employee you understand that ibm reserves the right to require repayment of a prorated portion of the ito-ii program payment the amount of repayment will be based on the number of weeks off the ibm payroll compared with the number of weeks' salary used to calculate your payment on date petitioners filed their federal_income_tax return they included the amount of the lump-sum payment in the amount reported on form_1040 line wages salaries tips etc petitioners thereafter filed an amended u s individual_income_tax_return for the taxable_year the amended_return which respondent received on date on that return petitioners claimed that the lump-sum payment was nontaxable petitioners enclosed with the amended_return a copy of the release and an article included in a newsletter entitled the ito newsletter circulated among ibm employees subject_to restructuring the article reads as follows an update to the private_letter_ruling with the question is the income from the ito taxable or not sec_104 sic of the internal_revenue_code_of_1986 states that except as other wise provided gross_income means all income from whatever source derived accordingly the supreme court has held that any accession to wealth is presumed to be gross_income unless the taxpayer can demonstrate that it fits into one of the specific exclusions created by other sections of the code code sec_104 provides in relevant part that gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or periodic_payments on account of personal injuries or sickness based on this information and the agreement ibm and itoers signed the settlement amount should be nontaxable it seems one reader of the itoers newsletter submitted his taxes and included form this form is the one to use to request the lump sum payment be declared nontaxable the reader included the separation release papers from ibm and guess what he got his money back you might want to file an update to your taxes the excerpt as reproduced retains the original spelling and punctuation petitioners' claim_for_refund as set forth in the amended_return was allowed on date petitioners subsequently received the refund petitioners were notified on or before date that respondent had determined that the lump-sum payment was taxable_income to them for the taxable_year respondent issued the notice_of_deficiency for that year on date discussion initially we deal with several arguments advanced by petitioners which are essentially directed to the proposition that respondent should be estopped from requiring them to pay tax on the lump-sum payment these arguments are as follows in addition to relying on the information contained in the newsletter article prior to filing the amended_return mrs keel was advised by ibm's payroll department and by an irs representative that the lump-sum payment was not taxable the refund was consistent with that advice petitioners have acted in good_faith and respondent should do the same and not seek to negate the refund which respondent should have reviewed more carefully and not made based on respondent's claim that the lump-sum payment is taxable and other similarly situated co- workers have not been contacted to return the refunds they obtained and respondent should not be allowed selectively to enforce the tax laws leaving aside any question as to the sufficiency of petitioners' assertion by way of the stipulated self-serving testimony of mrs keel as to what she was told by an irs representative such erroneous advice does not bar the correction by respondent of a mistake of law on the ground of equitable_estoppel 353_us_180 949_f2d_708 4th cir 104_tc_13 supplemented by 104_tc_417 likewise the granting of a refund does not preclude respondent from issuing a notice_of_deficiency 757_f2d_1157 11th cir 733_f2d_435 6th cir affg tcmemo_1982_735 526_f2d_1 9th cir affg tcmemo_1974_243 the taxpayers in gordon v united_states supra and in warner v commissioner supra made the same argument as petitioners ie that respondent should not be able to make refunds and then demand repayment to this the courts of appeals replied alas the commissioner confronted by millions of returns and an economy which repeatedly must be nourished by quick refunds must first pay and then look this necessity cannot serve as the basis of an 'estoppel ' gordon v respondent also has the option of pursuing recovery_of an erroneous refund in a civil_action brought within generally years of making the refund sec_7405 sec_6532 united_states supra pincite quoting warner v commissioner f 2d pincite in a similar vein the fact that respondent may have treated other taxpayers differently has generally been considered irrelevant 65_tc_1014 some selectivity in enforcement is not in itself a federal constitutional violation of due process or of equal protection where the selection is not deliberately based on an unjustifiable standard such as race religion or other arbitrary classification 760_f2d_1408 4th cir 74_tc_720 citing 368_us_448 no evidence of selectivity based on any unjustifiable standard is reflected in the record herein we now turn to petitioners' claim that in any event the lump-sum payment is excludable from gross_income under sec_104 because mrs keel suffered personal injury in signing the release as petitioners put it i mrs keel filed an amendment tax_return to my her tax code sec_104 provides in relevant part that 'gross income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or periodic_payments on account of personal injuries or sickness' based on this information and the agreement i mrs keel signed with ibm the settlement should be nontaxable income my mrs keel's amendment was based on the personal injuries statement when i mrs keel signed that ito waiver with ibm i indeed suffered personal injury i had worked for the company for almost twenty three years more than half my life at that time period and have not rebound ed either financially or personally since that time period except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 while sec_61 is to be broadly construed statutory exclusions from income are narrowly construed commissioner v schleier u s 115_sct_2159 100_tc_124 affd without published opinion 25_f3d_1048 6th cir under sec_104 gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness sec_1_104-1 income_tax regs provides c damages received on account of personal injuries or sickness the term damages received whether by suit or agreement means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution thus an amount may be excluded from gross_income only when it was received both through prosecution or settlement of an action based upon tort or tort type rights and on account of personal injuries or sickness commissioner v schleier u s at s ct pincite7 48_f3d_894 5th cir 105_tc_396 on appeal 8th cir date where damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such damages are excludable under sec_104 504_us_229 866_f2d_709 4th cir affg 89_tc_632 102_tc_116 affd in part revd in part 70_f3d_34 5th cir t he critical question is in lieu of what was the settlement amount_paid bagley v commissioner supra pincite determination of the nature of the claim is factual bagley v commissioner supra 98_tc_1 if the settlement agreement lacks express language stating what the settlement amount was paid to settle then the most important factor is the intent of the payor 349_f2d_610 cir affg tcmemo_1964_33 stocks v commissioner supra pincite the first requirement is the existence of a claim based upon tort or tort type rights commissioner v schleier supra at s ct pincite7 the claim must be bona_fide but not necessarily valid ie sustainable 35_f3d_93 2d cir robinson v commissioner t c pincite stocks v commissioner supra pincite in this connection we note that we have held that claims for potential future personal injuries do not qualify for exclusion under sec_104 43_tc_77 35_tc_646 affd 304_f2d_574 9th cir such holdings imply that there must be an existing claim moreover while it need not have been previously asserted the absence of any knowledge of the claim on the part of the employer-payor obviously has a negative impact in determining the requisite intent of the payment petitioners have the burden of proving the specific amounts of the payments allocable to claims of tort or tort-type damages for personal injuries failure to meet this burden results in the entire amount's being presumed not to be excludable see taggi v united_states supra 91_tc_160 affd as to this issue and revd on other issues 913_f2d_1486 9th cir the record contains no evidence upon which an allocation could be based the release in this case is the same as that in webb v commissioner tcmemo_1996_50 and essentially the same as that in sodoma v commissioner tcmemo_1996_275 on appeal 5th cir date by its terms mrs keel released ibm from liability for both contract and tort claims but not including claims arising after the date of signature the release makes no allocation of the lump-sum payment as did the taxpayer in webb v commissioner supra petitioners argue that the release itself was the cause of the injury petitioners have presented no evidence as to any claims mrs keel may have had whether or not filed with her employer while we can surmise that mrs keel suffered from the prospect of being unemployed in order to decide the issue before us we must ascertain the intent of her employer in making the lump-sum payment to her the amount of the lump-sum payment was calculated on a number of weeks of service and mrs keel's salary the release states that if mrs keel were rehired by ibm she could be required to repay some portion of the lump-sum payment based on the number of weeks off the ibm payroll compared with the number of weeks' salary used to calculate the lump-sum payment as in sodoma v commissioner supra and webb v commissioner supra the lump-sum payment herein appears to have been severance_pay rather than a payment for personal injury severance_pay just like the pay it replaces is taxable_income finally we note that aside from the assertion in their memorandum brief in respect of the claimed personal injuries see supra pp we are furnished with no clue as to the nature of the claimed injuries it goes without saying that an assertion on brief is not evidence moreover even if we were to treat it as the equivalent of testimony by mrs keel it would not be sufficient to satisfy petitioners' burden_of_proof see 917_f2d_1033 7th cir affg tcmemo_1989_149 where the court_of_appeals specifically found similar after-the-fact testimony insufficient to sustain excludability under sec_104 we hold that the lump-sum payment is not excludable from gross_income under sec_104 accordingly decision will be entered for respondent
